Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action responsive to applicant’s national stage entry of 6/12/2019. Claims 1-20 are pending and rejected.  

DETAILED ACTION
Priority
 	Applicant’s claim of priority as a national stage 371 application of application of PCT/EP2017/080587 filed 11/28/2017 which claims priority to application DE10201622 4810.3 filed 12/13/2016 in Germany is acknowledged.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1, 3, 4, 5, 6, 7, 8, 11, 14, 15, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (US20120063044)in view  of Boggs et al. (US20130307480) wherein Fukayama et al. teaches: 
(re: cl 1) A motor vehicle with an electric motor, comprising: a high-voltage on-board network with a high-voltage energy store that supplies electrical energy to the electric motor for 
low-voltage on-board network that supplies electric power to a plurality of loads in the motor vehicle (¶34-#17 bat, #23 capacitor’; ¶41- batter supplying power to pcu #40 fig. 2)  
wherein the low-voltage on-board network includes a low-voltage energy store, wherein an electric signal line is provided which, in a normal operation of the motor vehicle, is energized by a voltage of the low-voltage on-board network and separates the high-voltage energy store from the high-voltage on-board network when not energized, wherein the signal line leads from the low-voltage on-board network to the high-voltage on-board network (¶34-#17 bat, #23 capacitor, , converter #21 separates high and low voltage); and
an interruption device configured to interrupt the signal line in response to a control signal which is output by a control unit of the motor vehicle in the event of a switchover of the motor vehicle to an emergency operating state which deviates from the normal operation of the motor vehicle (¶41-breaker #18 upon collision detected stops current from battery),
and a resistor in the signal line (#56, #66 fig. 2), 
and a first switch and a second switch (#24,#25 fig. 2);
wherein the first switch is provided in a first electric line, which connects the signal line to ground at a connection point down-circuit of the resistor, in the specified direction  (#55 switch via resistor #56 fig. 2);
wherein the second switch is provided in a second electric line, which connects the signal line to ground ( #65 switch via resistor #66 fig. 2 ) 

and are closed in response to the control signal, (¶76- shorted upon activation).
Boggs et al. teaches what Fukayama et al. lacks of:
the interruption device including a fuse in order to interrupt the signal line by the separation of the fuse (#360-fuse at output of battery);
wherein in a specified direction of the signal line, which extends from the low-voltage on-board network to the high-voltage on-board network, the fuse is arranged up-circuit of the resistor (#360, at battery output so is upstream the resistor);
at a connection point between the fuse and the resistor (fuse#360-as fuse is at output of battery any connection to ground is downstream of the fuse ).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to have a fuse device upstream of the resistor to cut off hazardous voltages at the earlist point in the circuit to minimize dangerous voltage exposure in event of collision as taught by Boggs et al.. 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to use a fuse as an interruption device to quickly cease a high voltage current as taught by Boggs et al.. 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. connect a switch to ground between the fuse and resistor ground any dangerous voltage of moderate current to avert the fuse blowing for less than extreme accident conditions to have as taught by Boggs et al.. 

Fukayama et al. teaches:
(re: cl 3) wherein the high-voltage on-board network comprises a switching component, which can be actuated via the signal line, wherein the switching component is closed when the signal line is energized and opened when the signal line is not energized, thereby isolating the high-voltage energy store from the high- voltage on-board network (¶59-upon collision detected activates the connection device; ¶76- shorted upon collision activation to deactivate voltage).

(re: cl 4) wherein the high-voltage on-board network comprises a DC-to-DC converter that supplies current from the high-voltage energy store to the low-voltage energy store (¶89-converter #21), wherein the DC-to-DC converter is activated when the signal line is energized and is deactivated when the signal line is not energized (¶59-upon collision detected activates the connection device; ¶76- shorted upon collision activation to deactivate voltage).

(re: cl 5) wherein the motor vehicle comprises a sensor system that detects the emergency operating state, wherein the control unit is configured such at, upon detection of the emergency operating state by the sensor system, the control unit outputs the control signal for the closing of the first and second switches (¶26 -#43 collision sensor;”;  ¶41-When a collision of the vehicle 10 is detected based on an output signal of the collision sensor 43, the breaker 18 is activated, so that the electricity supply from the storage battery 17 to the PCU 20 is forcibly stopped.”).



Boggs et al. teaches what Fukayama et al. lacks of:
(re: cl 7) wherein the low-voltage on-board network has a voltage of 60 V or less (¶51- typically a 12V battery).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to have the low voltage network as a 12v network as 12v is the most common automotive voltage and batteries and components operating off these voltages are readily available as taught by Boggs et al..

Fukayama et al. teaches:
(re: cl 8) wherein the high-voltage on-board network has a voltage greater than 60 V (36-650 volts).

 (re: cl11) wherein the high-voltage on-board network comprises a switching component, which can be actuated via the signal line, wherein the switching component is closed when the signal line is energized and opened when the signal line is not energized, thereby isolating the high-voltage energy store from the high- voltage on-board network (¶50-“hort-circuited when the forced connection device 65 is activated”; ¶59-upon collision detected activates the connection device; ¶76- shorted upon collision activation to deactivate voltage).


(re: cl 15) wherein the motor vehicle comprises a sensor system that detects the emergency operating state, wherein the control unit is configured such at, upon detection of the emergency operating state by the sensor system, the control unit outputs the control signal for the closing of the first and second switches (¶1-collission detected forcibly discharged ; ¶59-upon collision detected activates the connection device; ¶76- shorted upon collision activation to deactivate voltage). 
Boggs et al. teaches what Fukayama et al. lacks of:
(re: cl 16) wherein the low-voltage on-board network has a voltage of 12 V (¶51- typically a 12V battery). 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to have the low voltage network as a 12v network as 12v is the most common automotive voltage and batteries and components operating off these voltages are readily available as taught by Boggs et al.. 
Boggs et al. teaches what Fukayama et al. lacks of:

Fukayama et al. teaches:
.

4.	Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (US20120063044)in view  of Boggs et al. (US20130307480) in further view of Sicak et al. (US2015025597) wherein Fukayama et al. in view  of Boggs et al. teaches the elements previously discussed and Sicak et al. teaches what Fukayama et al. lacks of:(re: cl 18) wherein the high-voltage on-board network has a voltage of 400 V (¶17-up to 400 V).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to use a high-voltage network of 400V to minimize current line losses and increase motor rpm over the low voltage 12V network as taught by Sicak et al..

5.	Claim(s) 2, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et a) l. (US20120063044) in view of Boggs et al. (US20130307480) in further view of Ikeyama et al.  ((US20150343904) wherein Fukayama et al. in view of Boggs teaches et al. teaches the elements previously discussed and Ikeyama et al. teaches what Fukayama et al. lacks of:
(re: cl 2) wherein at least one of the first switch and the second switch is a semiconductor switch (#35b/#36b fig 2; ¶45-switching device).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to use semiconductor switches as the can operate faster and are less prone to having contacts fuse in closed positions to quickly and reliably dissipate dangerous voltages as taught by Boggs et al.. 

Ikeyama et al. teaches what Fukayama et al. lacks of:
(re: cl 12) wherein the high-voltage on-board network comprises a DC-to-DC converter that supplies current from the high-voltage energy  store to the low-voltage energy store, wherein the DC-to-DC converter is activated when the signal line is energized and is deactivated when the signal line is not energized (¶ 41-DC power to motors from ac stepup from12v converter means combination is a dc-dc converter, ¶10-operates converter until collision predicted then activates a discharge of the hv storage and hv conversion).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to use a dc to dc converter to in the voltage network store for supplying high voltage power to dc motors using less complicated an expensive control circuitry as taught by Ikeyama et al..

Ikeyama et al. teaches what Fukayama et al. lacks of:
(re: cl 13) wherein the high-voltage on-board network comprises a DC-to-DC converter that supplies current from the high-voltage energy store to the low-voltage energy store, wherein the DC-to-DC converter is activated when the signal line is energized and is deactivated when the signal line is not energized ( ¶41-DC power to motors from ac stepup from12v converter means combination is a dc-dc converter, ¶10-operates converter until collision predicted then activates a discharge of the hv storage and hv conversion). 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to  use a dc to dc converter to in the voltage network store for supplying high ..

5.	Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (US20120063044 ) in view of Boggs (US20130307480) in further view of Mcyntire ((US20160072393) wherein Fukayama et al. in view of Boggs teaches : et al. teaches the elements previously discussed and Mcyntire teaches what Fukayama et al. lacks of:
(re: cl 9) wherein the motor vehicle is configured such that the signal line, in the normal operation of the motor vehicle, is energized with a current of 100 mA or less (¶46-50 ma).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to energize the signal line with a current of 100ma or less to minimize the trigger threshold for dissipating the safety driveng the voltage to ground as taught by Mcyntire.

Mcyntire teaches what Fukayama et al. lacks of:
(re: cl 19) wherein the motor vehicle is configured such that the signal line, in the normal operation of the motor vehicle, is energized with a current of 100 mA or less (¶46-50 ma). 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to energize the signal line with a current of 100ma or less to minimize the trigger threshold for dissipating the safety driveng the voltage to ground as taught by Mcyntire.


6.	Claim(s) 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukayama et al. (US20120063044 ) in view of Boggs (US20130307480) in further view of Fritz et al. 
 (re: cl 10) wherein the resistor in the signal line has a resistance of between 100 Q and 1,000 Q (¶16- 100ohm).
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to signal line has a resistance of between 100 Q and 1,000 Q to minimize the necessary activation sigal  to activate the switch to pull down the dangerous voltage to zero 
as taught by Fukayama et al..

Fritz et al. teaches what Fukayama et al. lacks of:
 (re: cl 20) wherein the resistor in the signal line has a resistance of between 100 Q and 1,000 Q (¶16 -100ohm). 
It would have been obvious at the time of the effective filing of the invention for Fukayama et al. to signal line has a resistance of between 100 Q and 1,000 Q to minimize the necessary activation sigal  to activate the switch to pull down the dangerous voltage to zero 
as taught by Fukayama et al..
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,3,5, 6,7,8, 11, 14, 14, 15, 17 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 7, 10, 10, 12, 7, 14, 10, 10 respectively of  U.S. Patent No. 11,180,033 to Achatzin in view of Fukayama et al. (US20120063044)in view  of Boggs et al. (US20130307480) wherein 11,180,083 claims: 

an interruption device configured to interrupt the signal line in response to a control signal which is output by a control unit of the motor vehicle in the event of a switchover of the motor vehicle to an emergency operating state which deviates from the normal operation of the motor vehicle (cl 1).
Fukayama et al. teaches what 11,180,083 lacks of:
and a resistor in the signal line (#56, #66 fig. 2),  
and a first switch and a second switch (#24,#25 fig. 2); wherein the first switch is provided in a first electric line, which connects the signal line to ground at a connection point down-circuit of the resistor, in the specified direction  (#55 switch via resistor #56 fig. 2); 
wherein the second switch is provided in a second electric line, which connects the signal line to ground ( #65 switch via resistor #66 fig. 2 )  
wherein the interruption device is configured such that the first and second switches are open during the normal operation of the motor vehicle (¶58-no collision ground switch open, ¶76-shorted upon activation), 


It would have been obvious at the time of the effective filing of the invention for 11,180,083to place a resistor in the signal line to limit current necessary during triggering and discharge as taught by Fukayama et al..It would have been obvious at the time of the effective filing of the invention for 11,180,083to use first and second switches to bring all voltages to zero during an accident  as taught by Fukayama et al..
It would have been obvious at the time of the effective filing of the invention for 11,180,083to connect the signal line to ground down circuit of the resistor to limit excess current during discharge as taught by Fukayama et al..
It would have been obvious at the time of the effective filing of the invention for 11,180,083to have the second switch is provided in a second electric line, which connects the signal line to ground to bring all voltages to zero in event of an accident as taught by Fukayama et al..
It would have been obvious at the time of the effective filing of the invention for 11,180,083 to transition from open to closed states upon accident activation to minimize current loss under normal conditions and bring dangerous voltages to zero during an accident as taught by Fukayama et al..
It would have been obvious at the time of the effective filing of the invention for 11,180,083 to close in response to the control signal activation to bring hazardous voltages to zero as taught by Fukayama et al..
Boggs et al. teaches what 11,180,083 lacks of:
the interruption device including a fuse in order to interrupt the signal line by the separation of the fuse (#360-fuse at output of battery);

at a connection point between the fuse and the resistor (fuse#360-as fuse is at output of battery any connection to ground is downstream of the fuse ).
It would have been obvious at the time of the effective filing of the invention for 11,180,083 to have a fuse device upstream of the resistor to cut off hazardous voltages at the earlist point in the circuit to minimize dangerous voltage exposure in event of collision as taught by Boggs et al.. 
It would have been obvious at the time of the effective filing of the invention for 11,180,083 to use a fuse as an interruption device to quickly cease a high voltage current as taught by Boggs et al.. 
It would have been obvious at the time of the effective filing of the invention for 11,180,083 connect a switch to ground between the fuse and resistor ground any dangerous voltage of moderate current to avert the fuse blowing for less than extreme accident conditions to have as taught by Boggs et al.. 

11,180,083 claims:
(re: cl 3) wherein the high-voltage on-board network comprises a switching component, which can be actuated via the signal line, wherein the switching component is closed when the signal line is energized and opened when the signal line is not energized, thereby isolating the high-voltage energy store from the high- voltage on-board network (cl 3).



(re: cl 6) wherein the sensor system is an accident sensor system that detects, with a plurality of sensors, an accident of the motor vehicle as the emergency operating state (cl 7)

(re: cl 7) wherein the low-voltage on-board network has a voltage of 60 V or less (cl 10).

(re: cl 8) wherein the high-voltage on-board network has a voltage greater than 60 V (cl 10).

(re: cl11) wherein the high-voltage on-board network comprises a switching component, which can be actuated via the signal line, wherein the switching component is closed when the signal line is energized and opened when the signal line is not energized, thereby isolating the high-voltage energy store from the high- voltage on-board network (cl 12).

(re: cl 14) wherein the motor vehicle comprises a sensor system that detects the emergency operating state, wherein the control unit is configured such at, upon detection of the emergency operating state by the sensor system, the control unit outputs the control signal for the closing of the first and second switches (cl 7).


 (re: cl 16) wherein the low-voltage on-board network has a voltage of 12 V (cl 10).

 (re: cl 17) wherein the high-voltage on-board network has the voltage of greater than 60 V and less than or equal to 1,500 V (cl 10).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MICHAEL E BUTLER whose telephone number is (571)272-6937.
The examiner can normally be reached on Tuesday, Wednesday, or Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing
using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.

Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.E.B/Examiner, Art Unit 3655   

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655